On the Letterhead of Computershare Date: April 11, 2014 510 Burrard Street, 3rd Floor Vancouver, British Columbia, V6C 3B9 www.computershare.com To:All Canadian Securities Regulatory Authorities Subject: RUBICON MINERALS CORPORATION Dear Sirs: We advise of the following with respect to the upcoming Meeting of Security Holders for the subject Issuer: Meeting Type : Annual General and Special Meeting Record Date for Notice of Meeting : May 07, 2014 Record Date for Voting (if applicable) : May 07, 2014 Beneficial Ownership Determination Date : May 07, 2014 Meeting Date : June 25, 2014 Meeting Location (if available) : TMX Broadcast Centre Gallery The Exchange Tower 130 King Street West Toronto, Ontario, M5X 1J2 Issuer sending proxy related materials directly to NOBO: Yes Issuer paying for delivery to OBO: Yes Notice and Access (NAA) Requirements: NAA for Beneficial Holders Yes Beneficial Holders Stratification Criteria: Not Applicable NAA for Registered Holders Yes Registered Holders Stratification Criteria: Not Applicable Voting Security Details: Description CUSIP Number ISIN COMMON CA7809111031 Sincerely "Computershare" Computershare Agent for RUBICON MINERALS CORPORATION
